DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
 Claims 1-20 are pending in the instant application. No claims have been amended. No claims have been cancelled.  The pending claims are found to be in condition for allowance.


Terminal Disclaimer
The terminal disclaimer filed on December 01, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 10,713,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter

	Claims 1-20 are allowed over the prior art of record.
	The following is an examiner's statement of reason for allowance:
The Examiner agrees with the amendments and arguments presented by the Applicant on December 01, 2021.  The examiner further submits that the combination of elements are novel and obvious over the prior art of record.  

There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, claims 1-20 are allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Talia F. Crawley whose telephone number is 571-270-5397.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD A. OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687